      Case 2:20-cv-01883-SRB Document 23 Filed 03/04/21 Page 1 of 1




 1
 2                          UNITED STATES DISTRICT COURT
 3
                             FOR THE DISTRICT OF ARIZONA
 4
 5    Santa Files Productions, LLC and           )   Case No.: CV-20-1883-PHX-SRB
 6    Laundry Films, Inc.                        )   (Copyright)
      75-170 Hualalai Rd, B204                   )
 7    Kailua-Kona, HI 96740                      )   ORDER FOR WITHDRAWAL OF
 8    808-464-4047                               )   GARNISHMENT (EARNINGS)
                                                 )
 9                       Plaintiffs,             )
10       vs.                                     )
                                                 )
11
      Richard Dabney and Jesse D. Parks          )
12    809 N. Colcord Rd.                         )
13    Payson, AZ 85541                           )
      928-978-3984                               )
14                                               )
15                       Defendants,             )
                                                 )
16    Chapman Auto Center, LLC                   )
17    C/O Edwin D. Fleming, ESQ                  )
      Burch & Cracchiolo PA                      )
18
      1850 N. Central Ave., STE 1700             )
19    Phoenix, AZ 85014                          )
20                      Garnishee.               )

21
            The Court has considered the Motion for Withdrawal of Garnishment.
22          IT IS ORDERED that garnishment is withdrawn effective March 4, 2021 and Garnishee is
23   discharged.
           Dated this 4th day of March, 2021.
24
25
26
27
28
